               Case 1:20-mj-11861-UA Document 12 Filed 03/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

                               Plaintiff,

         -v-                                          CRIMINAL ACTION NO.: 20 Mag. 11861 (UA)-1

                                                             BAIL MODIFICATION ORDER
DOUGLAS WATERMAN,

                               Defendant.




SARAH L. CAVE, United States Magistrate Judge.


       On the application of Pretrial Services, Defendant Douglas Waterman’s conditions of
release on bail are MODIFIED to include the following additional condition:

      Defendant shall be subject to substance abuse and mental health testing and treatment
as deemed necessary by Pretrial Services.

       All other conditions set by the Honorable Stewart D. Aaron on November 6, 2020
remain in full force and effect.

Dated:            New York, New York
                  March 17, 2021

                                                  SO ORDERED



                                                  _________________________
                                                  SARAH L. CAVE
                                                  United States Magistrate Judge
